Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species. 
Species 1  – depicted in Figs. 5
Species 2 – depicted in Figs. 6

Species 1 and Species 2 are independent or distinct because: 
Species 1 as depicted in Fig. 5 is drawn to a latching means with spring loaded slide levers and unlocking levers. The quick release tab and quick release cable appear to interact with each shoulder pad simultaneously.
Species 2 as depicted in Figs. 6 is drawn to a latching means secured by a spring loaded release, pull down safety lock, spring loaded latches, a mounting pad, and quick release cable that interacts with the left shoulder pad plate. The quick release tab and quick release cable appear to interact with each shoulder pad separately as evidenced by the mounting pad being on only one side of the latching means.

In addition, these species/subspecies are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species/subspecies, or a single grouping of patentably indistinct species/subspecies, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and or/ 35 U.S.C. 112, first paragraph

Applicant is advised that the reply to this requirement to be complete must include i) an election of a species/subspecies to be examined even though the requirement may be traversed (37 CFR 1.143) and ii) identification of the claims encompassing the elected species/subspecies or grouping of patentably indistinct species/subspecies, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species/subspecies or grouping of patentably indistinct species/subspecies.
Should Applicant traverse on the ground that the species, or groupings of patentably indistinct species/subspecies from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species/subspecies unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species/subspecies.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species/subspecies which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATRINA L CORLEY whose telephone number is (571)272-6448.  The examiner can normally be reached on Mon - Fri; 9:30 am - 5:30 p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATRINA CORLEY/               Examiner, Art Unit 3732   

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732